Case 2:17-cv-14119-PDB-MKM ECF No. 7 filed 07/07/20          PageID.1094    Page 1 of 22




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

 ROBERT JASON TURNER,

                      Petitioner,                     No. 2:17-cv-14119
 v.
                                                      Paul D. Borman
 THOMAS WINN,                                         United States District Judge

                Respondent.
 _____________________________________/

      OPINION AND ORDER (1) DENYING THE PETITION FOR A WRIT OF
       HABEAS CORPUS, (2) DECLINING TO ISSUE A CERTIFICATE OF
      APPEALABILITY, AND (3) DENYING LEAVE TO APPEAL IN FORMA
                              PAUPERIS

          Robert Jason Turner, (“Petitioner”), confined at the Saginaw Correctional

 Facility in Freeland, Michigan, filed a petition for a writ of habeas corpus with this

 Court pursuant to 28 U.S.C. § 2254, challenging his convictions for two counts of

 first-degree criminal sexual conduct, Mich. Comp. Laws § 750.520b(1)(a) & (b),

 and one count of second-degree criminal sexual conduct, Mich. Comp. Laws

 § 750.520c(2)(b). For the reasons that follow, the petition for a writ of habeas corpus

 is DENIED WITH PREJUDICE.

                                    I.   BACKGROUND

          Petitioner was convicted following a jury trial in the Delta County Circuit

 Court.



                                           1
Case 2:17-cv-14119-PDB-MKM ECF No. 7 filed 07/07/20         PageID.1095    Page 2 of 22




       Petitioner provided a detailed statement of facts in his petition for a writ of

 habeas corpus. Respondent also provided a detailed factual summary of the case,

 which does not essentially conflict with Petitioner’s statement of facts. The Court

 accepts the factual allegations contained within the habeas petition insofar as they

 are consistent with the record, because the respondent has not disputed them. See

 Cristini v. McKee, 526 F.3d 888, 894, n. 1 (6th Cir. 2008). Since the facts of this

 case have been repeated numerous times, they need not be repeated here in their

 entirety. Only a brief overview of the facts is required. See Nevers v. Killinger, 990

 F. Supp. 844, 847 (E.D. Mich. 1997).

       Petitioner’s conviction arose from the repeated sexual assaults of his daughter,

 B.T., starting when she was five years old.1 B.T. testified that Petitioner began

 sexually molesting her when she was five years old, with the acts progressing to

 various forms of sexual penetration as she got older. (ECF No. 6-7, Trial Transcript,

 PgID 363–78.)

       Sara Kofsky, a Sexual Assault Nurse Examiner (SANE), interviewed B.T.

 after B.T. reported the ongoing sexual abuse. (Id. at PgID 455–56.) B.T. told Kofsky

 that Petitioner would come into her room when her mother was sleeping, and

 approach her from behind before raping her. (Id. at PgID 460–61.) Kofsky also


 1
  Because the victim was a minor at the time of the offense, the Court refers to her
 by only her initials to preserve her privacy. See Fed. R. Civ. P. 5.2(a).

                                           2
Case 2:17-cv-14119-PDB-MKM ECF No. 7 filed 07/07/20            PageID.1096     Page 3 of 22




 performed a physical examination of B.T. and found that her hymen did not cover

 her vagina. Kofsky testified that this was consistent with, but not necessarily

 conclusive proof of, sexual activity. (Id. at PgID 465–66.)

       Michigan State Police Trooper Dale Hongisto interviewed Petitioner after

 speaking with B.T. and her mother. (Id. at PgID 440.) Trooper Hongisto went to

 Petitioner’s work, introduced himself, and asked if they could talk at the state police

 post. (Id. at PgID 441.) Petitioner told Trooper Hongisto he would meet with him

 shortly. (Id.) Trooper Hongisto returned to the post and Petitioner arrived

 approximately half an hour later. (Id.) They then went into an interview room and

 discussed the allegations. (Id. at PgID 441–42.) Petitioner denied sexually assaulting

 the victim but told Hongisto that sometimes when he came home from work he

 would sleep with B.T. in her bed for a few hours before going to his own bed. (Id.

 at PgID 442–43.) He further told Hongisto that B.T. “kicks in her sleep quite often.”

 (Id. at PgID 443.)

       While incarcerated in jail awaiting trial, Petitioner called his wife several

 times. (ECF No. 6-9, Trial Transcript, PgID 623.) During one conversation,

 Petitioner told his wife, “I wish someone would beat the f[] out of her, knock her

 head off or something. Talk to her.” (Id. at PgID 624.) Petitioner was under a no-

 contact order from B.T. at the time, which also prohibited Petitioner from asking

 other persons to contact B.T. (Id.) Petitioner told his wife, “Tell her to drop this stuff

                                             3
Case 2:17-cv-14119-PDB-MKM ECF No. 7 filed 07/07/20          PageID.1097      Page 4 of 22




 for me if she has any heart for me at all.” (Id.) On one occasion, Petitioner told his

 wife to “[b]eat [B.].” (Id.) Petitioner told his wife several times, “Tell her I’m f[]

 sorry for whatever. Get me the f[] out of here.” (Id. at PgID 625.) In another

 conversation, Turner said, “Tell her to forgive me. Get me the f[] . . . do something.”

 (Id.)

         Four other children also testified that Petitioner sexually abused them. (ECF

 No. 6-7, Trial Transcript, PgID 475–80, 484, 487–90; ECF No. 6-8, Trial Transcript,

 PgID 521–26, 534–38.)

         Petitioner raised the following claims on his appeal of right:

         I.    Complainant was biased against Defendant and had an ulterior motive
               of covering up in making false allegations.

         II.   Improper other acts testimony required a new trial.

         Petitioner’s conviction was affirmed. People v. Turner, No. 317095, 2014 WL

 5306092 (Mich. Ct. App. Oct. 16, 2014); lv. den. 497 Mich. 984 (2015).

         Petitioner filed a post-conviction motion for relief from judgment, which was

 denied. People v. Turner, No. 12-8695-FC (Delta County Cir. Ct., Jan. 12, 2016)

 (ECF No. 6-12, PgID 811–15) reconsideration den. People v. Turner, No. 12-8695-

 FC (Delta County Cir. Ct., July 6, 2016) (ECF No. 6-14). The Michigan appellate

 courts denied Petitioner leave to appeal. People v. Turner, No. 333885 (Mich. Ct.

 App. Nov. 16, 2016) (ECF No. 6-17, PgID 979) lv. den. 501 Mich. 878 (2017).

         Petitioner seeks a writ of habeas corpus on the following grounds:
                                            4
Case 2:17-cv-14119-PDB-MKM ECF No. 7 filed 07/07/20            PageID.1098    Page 5 of 22




          I.     The Petitioner Robert Turner was denied his constitutional due
                 process and equal protection rights to the effective assistance of
                 counsel under the U.S. VI and XIV Amendments and the
                 Michigan Constitution 1963, Art, 1, subsection 17, 20.

          II.    The Petitioner Robert Turner was denied his constitutional due
                 process and equal protection rights to a fair and impartial trial
                 under the IV, V, VI and XIV Amendments and the Michigan
                 Constitution 1963 Art 1, subsection 17 and 20 because of defense
                 attorney’s ineffective assistance.

          III.   The Petitioner Robert Turner was denied his constitutional due
                 process and equal protection rights to the effective assistance of
                 counsel under the U.S. XIV Amendment on his appeal as of right.

          IV.    Rebuttal to Michigan Court of Appeals’ affirmation.

 (ECF No. 1, Petition, PgID 8–9.)

                               II.   STANDARD OF REVIEW

          28 U.S.C. § 2254(d), as amended by The Antiterrorism and Effective Death

 Penalty Act of 1996 (AEDPA), imposes the following standard of review for habeas

 cases:

          An application for a writ of habeas corpus on behalf of a person in
          custody pursuant to the judgment of a State court shall not be granted
          with respect to any claim that was adjudicated on the merits in State
          court proceedings unless the adjudication of the claim–

                          (1) resulted in a decision that was contrary to, or
                              involved an unreasonable application of, clearly
                              established Federal law, as determined by the
                              Supreme Court of the United States; or

                          (2) resulted in a decision that was based on an
                              unreasonable determination of the facts in light of

                                              5
Case 2:17-cv-14119-PDB-MKM ECF No. 7 filed 07/07/20          PageID.1099    Page 6 of 22




                           the evidence presented in the State court
                           proceeding.

       A state court’s decision is “contrary to” clearly established federal law if the

 state court arrives at a conclusion opposite to that reached by the Supreme Court on

 a question of law or if the state court decides a case differently than the Supreme

 Court has on a set of materially indistinguishable facts. Williams v. Taylor, 529 U.S.

 362, 405–06 (2000). An “unreasonable application” occurs when “a state court

 decision unreasonably applies the law of [the Supreme Court] to the facts of a

 prisoner’s case.” Id. at 409. A federal habeas court may not “issue the writ simply

 because that court concludes in its independent judgment that the relevant state-court

 decision applied clearly established federal law erroneously or incorrectly.” Id. at

 411. “[A] state court’s determination that a claim lacks merit precludes federal

 habeas relief so long as ‘fairminded jurists could disagree’ on the correctness of the

 state court’s decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011) (quoting

 Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)). To obtain habeas relief in

 federal court, a state prisoner is required to show that the state court’s rejection of

 his claim “was so lacking in justification that there was an error well understood and

 comprehended in existing law beyond any possibility for fairminded disagreement.”

 Harrington, 562 U.S. at 103.

       Petitioner’s claims were raised in his post-conviction motion for relief from

 judgment. In reviewing a claim under the AEDPA’s deferential standard of review,
                                           6
Case 2:17-cv-14119-PDB-MKM ECF No. 7 filed 07/07/20          PageID.1100    Page 7 of 22




 this Court must review “the last state court to issue a reasoned opinion on the issue.”

 Hoffner v. Bradshaw, 622 F.3d 487, 505 (6th Cir. 2010) (quoting Payne v. Bell, 418

 F.3d 644, 660 (6th Cir. 2005)). The Michigan Court of Appeals and the Michigan

 Supreme Court both denied Petitioner’s post-conviction application for leave to

 appeal in unexplained one-sentence orders. Accordingly, this Court must “look

 through” these decisions to the Delta County Circuit Court opinion denying the

 motion for relief from judgment, which was the last state court to issue a reasoned

 opinion. Then, the Court can decide whether that court’s adjudication of Petitioner’s

 claims was “contrary to,” or “an unreasonable application of” clearly established

 federal law as determined by the United States Supreme Court. See Hamilton v.

 Jackson, 416 F. App’x 501, 505 (6th Cir. 2011).

                                   III.   DISCUSSION

       The Court will discuss Petitioner’s claims together because they all allege the

 ineffective assistance of trial or appellate counsel.

       A defendant is required to satisfy a two prong test to establish the denial of

 the effective assistance of counsel. First, the defendant must show that counsel’s

 performance was so deficient that the attorney was not functioning as the “counsel”

 guaranteed by the Sixth Amendment. Strickland v. Washington, 466 U.S. 668, 687

 (1984). The defendant must overcome a strong presumption that counsel’s behavior

 was within the wide range of reasonable professional assistance. Id. at 689. The

                                            7
Case 2:17-cv-14119-PDB-MKM ECF No. 7 filed 07/07/20         PageID.1101       Page 8 of 22




 presumption is that, under the circumstances, the challenged action might be sound

 trial strategy. Id.

        Second, the defendant must show that such performance prejudiced his

 defense. Id. at 689. To demonstrate prejudice, the defendant must establish that

 “there is a reasonable probability that, but for counsel’s unprofessional errors, the

 result of the proceeding would have been different.” Id. at 694. Strickland places the

 burden on the defendant who raises a claim of ineffective assistance of counsel, not

 the state, to show a reasonable probability that the result of the proceeding would

 have been different, but for counsel’s allegedly deficient performance. Wong v.

 Belmontes, 558 U.S. 15, 27 (2009). The Strickland standard applies to claims of

 ineffective assistance of both trial and appellate counsel. See Whiting v. Burt, 395

 F.3d 602, 617 (6th Cir. 2005).

        Petitioner in his first and second claims alleges that he was denied the

 effective assistance of trial counsel. (ECF No. 1, Petition, PgID 8.)

        Petitioner first alleges that his trial counsel should have objected to the

 criminal complaint, warrant, and information filed in this case because they all list

 Michigan State Police officers as the complainant and the complaining witness. (Id.

 at PgID 16–17. ) Petitioner argues that this was improper because they should have

 listed the victim or the victim’s mother as the complaining witness. (Id.)




                                           8
Case 2:17-cv-14119-PDB-MKM ECF No. 7 filed 07/07/20          PageID.1102     Page 9 of 22




        The trial court judge rejected this claim, finding that it was not improper under

 Michigan law to name a state trooper and not the victim or her mother as the

 complaining witness on the charging documents. (ECF No. 6-12, PgID 811–12.)

        Numerous Michigan cases have held that a criminal complaint, warrant, or

 information are valid even if they were signed by a police officer rather than by the

 victim of the crime. People v. Carriger, 37 Mich. App. 605, 609 (1972); People v.

 Luster, 34 Mich. App. 447, 450–51 (1971); People v. Gilleylen, 31 Mich. App. 416,

 423 (1971); People v. Hosack, 16 Mich. App. 552, 553 (1969); People v. Andriacci,

 11 Mich. App. 482, 485–86 (1968).

        Secondly, assuming that Petitioner’s arrest was illegal, he would still not be

 entitled to relief.

        “An illegal arrest, without more, has never been viewed as a bar to subsequent

 prosecution, nor as a defense to a valid conviction.” United States v. Crews, 445 U.S.

 463, 474 (1980) (citing Gerstein v. Pugh, 420 U.S. 103, 119 (1975), Frisbie v.

 Collins, 342 U.S. 519 (1952), and Ker v. Illinois, 119 U.S. 436 (1886)). The Supreme

 Court held that “[t]he ‘body’ or identity of a defendant or respondent in a criminal

 or civil proceeding is never itself suppressible as a fruit of an unlawful arrest, even

 if it is conceded that an unlawful arrest, search, or interrogation occurred.” INS v.

 Lopez-Mendoza, 468 U.S. 1032, 1039 (1984). Although the exclusionary rule

 prohibits the introduction at trial of evidence that was seized in violation of the

                                            9
Case 2:17-cv-14119-PDB-MKM ECF No. 7 filed 07/07/20         PageID.1103     Page 10 of 22




 constitution, a criminal defendant “is not himself a suppressible ‘fruit,’ and the

 illegality of his detention cannot deprive the Government of the opportunity to prove

 his guilt through the introduction of evidence wholly untainted by the police

 misconduct.” United States v. Crews, 445 U.S. at 474.

       Petitioner does not identify any evidence other than his own body that was

 seized during this allegedly unlawful arrest. The mere fact that the complaint or

 warrant was somehow defective would not prevent him from being prosecuted and

 convicted of this offense. Thus, failing to file a frivolous motion to dismiss does not

 constitute ineffective assistance of counsel. See Goldsby v. U.S., 152 F. App’x 431,

 438 (6th Cir. 2005). Because a challenge to the legality of Petitioner’s arrest would

 not have resulted in his release from custody, counsel was not ineffective for failing

 to file a motion to dismiss on this basis. See Friday v. Pitcher, 200 F. Supp. 2d 725,

 738–39 (E.D. Mich. 2002).

       Petitioner also alleges that trial counsel was ineffective by failing to object to

 the charging documents which referred to the victim as “Jane Doe.” (ECF No. 1,

 Petition, PgID 20–21; see ECF No. 6-6, Trial Transcript, PgID 198–99.) It is

 common to refer to minor victims by their initials or another generic identifier for

 privacy reasons given the sensitive nature of sexual crimes. See, e.g., Fed. R. Civ. P.

 5.2(a) (requiring use of initials to identify minors). There was no reason for counsel

 to object to the charging documents. If counsel had objected, there is no reasonable

                                           10
Case 2:17-cv-14119-PDB-MKM ECF No. 7 filed 07/07/20         PageID.1104    Page 11 of 22




 probability of a different outcome given that the victim’s identity was well known

 to the court, parties, and jury. The victim’s real name was later identified once the

 jury was selected and sworn. (See ECF No. 6-6, Trial Transcript PgID 334–35.)

       Petitioner next claims that trial counsel was ineffective for failing to move to

 recuse the district court judge who presided over his preliminary examination,

 claiming that this judge was biased or laboring under a conflict of interest because

 he was the same judge that signed the criminal complaint and warrant in this case.

 (ECF No. 1, Petition, PgID 17.)

       The Due Process Clause of the Fourteenth Amendment requires a fair trial in

 a fair tribunal before a judge with no actual bias against the defendant or an interest

 in the outcome of the case. Bracy v. Gramley, 520 U.S. 899, 904–05 (1997).

 However, to state a claim that a judge is biased, a defendant must show either actual

 bias or the appearance of bias creating a conclusive presumption of actual bias.

 United States v. Lowe, 106 F.3d 1498, 1504 (6th Cir. 1997). “Under this standard,

 ‘[o]nly in the most extreme of cases would disqualification on the basis of bias and

 prejudice be constitutionally required.’” Getsy v. Mitchell, 495 F.3d 295, 311 (6th

 Cir. 2007) (quoting Williams v. Anderson, 460 F.3d 789, 814 (6th Cir. 2006)).

       At least one Michigan court case has held that a district court judge is not

 required to disqualify himself from presiding over a preliminary examination simply

 because that judge previously issued an arrest or search warrant, in the absence of a

                                           11
Case 2:17-cv-14119-PDB-MKM ECF No. 7 filed 07/07/20         PageID.1105     Page 12 of 22




 showing of actual bias. People v. Laws, No. 341739, 2019 WL 1574772, at *6–7

 (Mich. Ct. App. Apr. 11, 2019), lv. den., 504 Mich. 998 (2019).

       In this case, the judge on post-conviction review rejected this claim, because

 Petitioner failed to show that the district court judge was biased against him. (ECF

 No. 6-12, PgID 812.) Because Petitioner has failed to show that the judge who

 presided over the preliminary examination was biased against him, counsel was not

 ineffective for failing to move for the judge to be disqualified. See Coley v. Bagley,

 706 F.3d 741, 752 (6th Cir. 2013).

       Petitioner next claims that trial counsel was ineffective for failing to object to

 the admission of the victim’s medical records at the preliminary examination and

 again at trial, specifically challenging the admission of B.T.’s statement taken at the

 hospital and the description of her demeanor. (ECF No. 1, Petition, PgID 30–31.)

 The post-conviction judge rejected these claims, finding that the medical records

 were admissible pursuant to M.R.E. 902(11). (ECF No. 6-12, PgID 812, 814.)

       Federal habeas courts “‘must defer to a state court’s interpretation of its own

 rules of evidence and procedure’ when assessing a habeas petition.” Miskel v.

 Karnes, 397 F.3d 446, 453 (6th Cir. 2005) (quoting Allen v. Morris, 845 F.2d 610,

 614 (6th Cir. 1988)). The post-conviction judge determined that the medical records

 were admissible under Michigan law. This Court must defer to that determination in

 resolving Petitioner’s ineffective assistance of counsel claim. See Brooks v.

                                           12
Case 2:17-cv-14119-PDB-MKM ECF No. 7 filed 07/07/20          PageID.1106    Page 13 of 22




 Anderson, 292 F. App’x 431, 437-38 (6th Cir. 2008). Because this Court “cannot

 logically grant the writ based on ineffective assistance of counsel without

 determining that the state court erred in its interpretation of its own law,” this Court

 is constrained to reject this specific ineffective assistance of trial counsel claim.

 Davis v. Straub, 430 F.3d 281, 291 (6th Cir. 2005).

       Petitioner next contends that trial counsel was ineffective for failing to move

 for the suppression of Petitioner’s statement to Trooper Dale Hongisto because

 Petitioner was not advised of his Miranda rights. (ECF No. 1, Petition, PgID 27–

 29.) The post-conviction judge rejected this claim, finding that Miranda warnings

 were not necessary because Petitioner was not in custody when he spoke to Trooper

 Hongisto. (ECF No. 6-12, PgID 812.)

       A prosecutor may not use a defendant’s statements which stem from custodial

 interrogation unless the prosecutor can demonstrate the use of procedural safeguards

 which are effective to secure a defendant’s privilege against self-incrimination.

 Miranda v. Arizona, 384 U.S. 436, 444 (1966). Unless other means are devised to

 inform a suspect of his right to silence and a “continuous opportunity to exercise it,”

 the following warnings must be given to a suspect:

       1. the person has a right to remain silent;
       2. that any statement he does make may be used against him;
       3. and that he has a right to the presence of an attorney, either appointed or
          retained.

 Miranda, 384 U.S. at 444.
                                           13
Case 2:17-cv-14119-PDB-MKM ECF No. 7 filed 07/07/20        PageID.1107    Page 14 of 22




        Police officers are not required to administer Miranda warnings to every

 person whom they question, nor are officers required to administer Miranda

 warnings simply because the questioning takes place in a police station or because

 the questioned person is one whom the police suspect. Oregon v. Mathiason, 429

 U.S. 492, 495 (1977). Instead, “Miranda warnings are required only where there has

 been such a restriction on a person’s freedom as to render him ‘in custody.’”

 Id. “Custody,” for purposes of Miranda, requires a “significant deprivation of

 freedom.” See Mason v. Mitchell, 320 F.3d 604, 632 (6th Cir. 2003).

        Two inquiries are essential to determining whether a criminal suspect was in

 custody at time of interrogation, and therefore entitled to Miranda warnings: “first,

 what were the circumstances surrounding the interrogation; and second, given those

 circumstances, would a reasonable person have felt that he was not at liberty to

 terminate the interrogation and leave.” Thompson v. Keohane, 516 U.S. 99, 112

 (1995).

        In the present case, Petitioner was not in custody for purposes of Miranda. He

 voluntarily appeared at the state police post to speak with Trooper Hongisto. See

 Biros v. Bagley, 422 F.3d 379, 389-90 (6th Cir. 2005) (holding that the defendant

 was not “in custody” for Miranda purposes when he voluntarily presented himself

 at the police station).




                                          14
Case 2:17-cv-14119-PDB-MKM ECF No. 7 filed 07/07/20          PageID.1108   Page 15 of 22




       Without any significant evidence suggesting that Petitioner was subjected to

 custodial interrogation within the meaning of Miranda, “a fairminded jurist could

 conclude that counsel acted reasonably in choosing not to move for suppression” of

 Petitioner’s statement. See Wilkens v. Lafler, 487 F. App’x 983, 993 (6th Cir. 2012).

 Moreover, Petitioner is unable to show that he was prejudiced by counsel’s alleged

 ineffectiveness, “because, even if his counsel had filed the motion to suppress, the

 trial court would have certainly denied it as meritless.” Id. at 994.

       Petitioner next contends that trial counsel was ineffective for failing to object

 to the judge’s final instructions concerning possible verdicts, when the judge advised

 the jurors that they could find Petitioner guilty or not guilty. (ECF No. 1, Petition,

 PgID 25.) Petitioner argues that by stating the guilty verdict option first, the judge

 diluted the presumption of innocence. (Id.)

       The listing of the option of “not guilty” last did not violate the presumption of

 innocence because the instruction, when combined with the trial court’s instructions

 on the presumption of innocence and the burden of proof, simply suggested an order

 of consideration. See People v. Cavanaugh, 127 Mich. App. 632, 643 (1983). A trial

 court judge’s instruction to jurors on the order of deliberations does not violate the

 presumption of innocence or coerce a verdict, so long as the jury is instructed on the

 presumption of innocence and the prosecutor’s burden of proof. See Meade v.

 Lavigne, 265 F.Supp.2d 849, 862–63 (E.D. Mich. 2003). The judge instructed the

                                           15
Case 2:17-cv-14119-PDB-MKM ECF No. 7 filed 07/07/20         PageID.1109    Page 16 of 22




 jurors that Petitioner was presumed innocent, that the prosecution had the burden of

 proving Petitioner guilty beyond a reasonable doubt, and that if the prosecutor did

 not do so, the jury was required to find Petitioner not guilty. (ECF No. 6-9, Trial

 Transcript PgID 667.) Furthermore, as the post-conviction judge indicated in

 rejecting this claim, the verdict form listed the option of a not guilty verdict first,

 negating any favoritism or an attempt by the judge to influence the jury. (ECF No.

 6-12, PgID 813.) There was no basis for counsel to object to the judge’s instruction,

 so counsel was not ineffective for failing to do so.

       Petitioner next contends that trial counsel was ineffective for failing to move

 for the sequestration of Trooper Hongisto, the officer in charge of this case. (ECF

 No. 1, Petition, PgID 29–30.)

       M.R.E. 615 indicates that the trial court may not exclude “an officer or

 employee of a party which is not a natural person designated as its representative by

 its attorney.” Trooper Hongisto, as the officer in charge of the case, would have

 fallen within this exception for witness sequestration under Rule 615. Trial counsel

 was not ineffective for failing to move for his sequestration. See United States v.

 Lott, 365 F. App’x 946, 950 (10th Cir. 2010).

       Petitioner next contends that trial counsel should have objected to the

 prosecutor’s closing remark: “our worst nightmare was [BT’s] reality.” (ECF No. 1,

 Petition, PgID 31–32.) In rejecting this claim, the post-conviction judge ruled that

                                           16
Case 2:17-cv-14119-PDB-MKM ECF No. 7 filed 07/07/20          PageID.1110     Page 17 of 22




 this brief comment did not deprive Petitioner of a fair trial because the jurors were

 instructed that they should not let sympathy or prejudice influence their verdict and

 there were no other improper comments. (ECF No. 6-12, PgID 814.)

       “Claims of prosecutorial misconduct are reviewed deferentially on habeas

 review.” Millender v. Adams, 376 F.3d 520, 528 (6th Cir. 2004) (citing Bowling v.

 Parker, 344 F.3d 487, 512 (6th Cir. 2003)). A prosecutor’s improper comments

 violate a criminal defendant’s constitutional rights only if they “‘so infected the trial

 with unfairness as to make the resulting conviction a denial of due process.’” Darden

 v. Wainwright, 477 U.S. 168, 181 (1986) (quoting Donnelly v. DeChristoforo, 416

 U.S. 637, 643 (1974)). Prosecutorial misconduct will thus form the basis for habeas

 relief only if the conduct was so egregious as to render the entire trial fundamentally

 unfair based on the totality of the circumstances. Donnelly, 416 U.S. at 643–45.

       The prosecutor’s comment, even if it was an attempt to invoke sympathy from

 the jury, would not entitle Petitioner to habeas relief because the remark was

 relatively isolated, was not extensive, and was only a small part of a closing

 argument focused on summarizing the evidence. Byrd v. Collins, 209 F.3d 486, 532

 (6th Cir 2000). This portion of Petitioner’s claim would also be defeated by the fact

 that the trial court twice instructed the jury that they were not to let sympathy or

 prejudice influence their decision (ECF No. 6-9, Trial Transcript, PgID 665–66); see

 Cockream v. Jones, 382 F. App’x 479, 486 (6th Cir. 2010); see also Welch v. Burke,

                                            17
Case 2:17-cv-14119-PDB-MKM ECF No. 7 filed 07/07/20         PageID.1111    Page 18 of 22




 49 F. Supp. 2d 992, 1006 (E.D. Mich. 1999). Finally, “even if the prosecutor’s

 appeals to the jury’s emotions or sympathies was improper, this would be

 insufficient to render the trial fundamentally unfair, since the nature of the crime

 itself would have produced juror sympathy even before the prosecutor made [the

 comment].” Millender v. Adams, 187 F. Supp. 2d 852, 875–76 (E.D. Mich. 2002)

 (citing Walker v. Gibson, 228 F.3d 1217, 1243 (10th Cir. 2000)).

       To show prejudice under Strickland for failing to object to prosecutorial

 misconduct, a habeas Petitioner must show that but for the alleged error of his trial

 counsel in failing to object to the prosecutor’s improper questions and arguments,

 there is a reasonable probability that the proceeding would have been different.

 Hinkle v. Randle, 271 F.3d 239, 245 (6th Cir. 2001). The prosecutor’s comment did

 not deprive Petitioner of a fundamentally fair trial. Petitioner is unable to establish

 that he was prejudiced by counsel’s failure to object to this remark. See Slagle v.

 Bagley, 457 F.3d 501, 528 (6th Cir. 2006).

       Petitioner next contends that trial counsel was ineffective for failing to call

 Petitioner’s two sons to testify that the victim had sex with another man named

 Brandon Cole. (ECF No. 1, Petition, PgID 32–33.) The judge on post-conviction

 review rejected this claim because the trial judge had ruled that such evidence was

 inadmissible under Michigan’s Rape Shield Act and this ruling was upheld on

 review by the Michigan Court of Appeals. (ECF No. 6-12, PgID 814–15.)

                                           18
Case 2:17-cv-14119-PDB-MKM ECF No. 7 filed 07/07/20        PageID.1112     Page 19 of 22




       The Michigan Court of Appeals concluded that any testimony concerning a

 sexual relationship between the victim and Mr. Cole would have been inadmissible

 under Michigan’s rape-shield statute as follows:

       Here, the trial court properly determined that the evidence concerning
       the victim’s sexual conduct with Cole was inadmissible. Because the
       victim’s conduct with Cole occurred after she reported the events at
       issue here, that conduct could not have played a role in her decision to
       report the abuse. For the same reason, that sexual activity could not
       have affected the medical testimony that the victim’s examination was
       consistent with having been sexually penetrated. Moreover, to the
       extent Turner implies that his daughter must have been engaging in
       sexual activity with Cole prior to her report, there is no evidence to
       support that contention. Accordingly, the evidence that the victim had
       engaged in sexual conduct with Cole after her report was irrelevant and
       inadmissible.

 People v. Turner, No. 317095, 2014 WL 5306092, at *2.

       Both the trial judge and the Michigan Court of Appeals concluded that

 evidence of the victim’s sexual conduct was inadmissible under Michigan’s Rape

 Shield Law. This is an issue of state law that is binding on this Court in reviewing

 Petitioner’s state court convictions. Dufresne v. Palmer, 876 F.3d 248, 258 (6th Cir.

 2017) (citing Bradshaw v. Richey, 546 U.S. 74, 76 (2005) (per curiam), and Estelle

 v. McGuire, 502 U.S. 62, 67–68 (1991)). Because the proposed evidence of a sexual

 relationship between the victim and Mr. Cole was deemed by the trial judge and the

 Michigan Court of Appeals to be barred by Michigan’s rape shield law, Petitioner

 failed to show that trial counsel was ineffective in failing to present this evidence.

 Dufresne v. Palmer, 876 F.3d at 258 (finding that appellate counsel’s failure to argue
                                          19
Case 2:17-cv-14119-PDB-MKM ECF No. 7 filed 07/07/20         PageID.1113    Page 20 of 22




 that trial counsel should have interviewed and presented additional witnesses at trial

 did not constitute ineffective assistance of counsel where testimony by potential

 witness would have been inadmissible under Michigan’s rape-shield statute).

       Petitioner in his third claim alleges that appellate counsel was ineffective for

 not raising Petitioner’s various ineffective assistance of trial counsel claims on

 Petitioner’s appeal of right. (ECF No. 1, Petition, PgID 35.)

       The Sixth Amendment guarantees a defendant the right to effective assistance

 of counsel on the first appeal by right. Evitts v. Lucey, 469 U.S. 387, 396–397 (1985).

 However, court appointed counsel does not have a constitutional duty to raise every

 non-frivolous issue requested by a defendant. Jones v. Barnes, 463 U.S. 745, 751

 (1983). A habeas court must defer twice: first to appellate counsel’s decision not to

 raise an issue and secondly, to the state court’s determination that appellate counsel

 was not ineffective. Woods v. Etherton, 136 S. Ct. 1149, 1153 (2016) (per curiam)

 (“Given AEDPA, both Etherton’s appellate counsel and the state habeas court were

 to be afforded the benefit of the doubt.”).

       Because trial counsel was not ineffective, Petitioner is unable to establish that

 appellate counsel was ineffective for failing to raise these ineffective assistance of

 trial counsel claims on his appeal of right. See e.g. Fautenberry v. Mitchell, 515 F.3d

 614, 642 (6th Cir. 2008).




                                           20
Case 2:17-cv-14119-PDB-MKM ECF No. 7 filed 07/07/20            PageID.1114     Page 21 of 22




        Petitioner in his fourth claim argues that he is entitled to habeas relief because

 of the cumulative errors of trial counsel. (ECF No. 1, Petition, PgID 37.)

        Because the individual claims of ineffectiveness alleged by Petitioner are all

 meritless or were of slight importance, Petitioner cannot show that the cumulative

 errors of his counsel amounted to ineffective assistance of counsel. Seymour v.

 Walker, 224 F.3d 542, 557 (6th Cir. 2000); Alder v. Burt, 240 F. Supp. 2d 651, 675

 (E.D. Mich. 2003). In this case, Petitioner has taken the “‘kitchen sink’ approach to

 habeas by alleging that virtually every aspect of his trial counsel’s representation

 was improper and prejudicial.” Ross v. United States, 339 F.3d 483, 491 (6th Cir.

 2003). However, a federal court’s role on habeas review of a state court conviction

 “is not to nitpick gratuitously counsel’s performance,” since the issue is ultimately

 a habeas Petitioner’s right to a fair trial, not perfect representation. Smith v. Mitchell,

 348 F.3d 177, 206 (6th Cir. 2003). Petitioner’s remaining claim is meritless.

        The Court denies the petition for a writ of habeas corpus. The Court also

 denies a certificate of appealability. In order to obtain a certificate of appealability,

 a prisoner must make a substantial showing of the denial of a constitutional right. 28

 U.S.C. § 2253(c)(2). To demonstrate this denial, the applicant is required to show

 that reasonable jurists could debate whether, or agree that, the petition should have

 been resolved in a different manner, or that the issues presented were adequate to

 deserve encouragement to proceed further. Slack v. McDaniel, 529 U.S. 473, 483–

                                             21
Case 2:17-cv-14119-PDB-MKM ECF No. 7 filed 07/07/20         PageID.1115    Page 22 of 22




 84 (2000). When a district court rejects a habeas Petitioner’s constitutional claims

 on the merits, the Petitioner must demonstrate that reasonable jurists would find the

 district court’s assessment of the constitutional claims to be debatable or wrong. Id.

 at 484. “The district court must issue or deny a certificate of appealability when it

 enters a final order adverse to the applicant.” Rules Governing § 2254 Cases, Rule

 11(a), 28 U.S.C. foll. § 2254.

       For the reasons stated in this opinion, the Court denies Petitioner a certificate

 of appealability because reasonable jurists would not find this Court’s assessment of

 Petitioner’s claims to be debatable or wrong. Johnson v. Smith, 219 F. Supp. 2d 871,

 885 (E.D. Mich. 2002). The Court also denies Petitioner leave to appeal in forma

 pauperis, because the appeal would be frivolous. Allen v. Stovall, 156 F. Supp. 2d

 791, 798 (E.D. Mich. 2001).

                                  IV.   CONCLUSION

       Accordingly, the Court DENIES WITH PREJUDICE the petition for a writ

 of habeas corpus. The Court further DENIES a certificate of appealability and leave

 to appeal in forma pauperis.

 IT IS SO ORDERED.


 Dated: July 7, 2020                     s/Paul D. Borman
                                         Paul D. Borman
                                         United States District Judge



                                          22
